In a habeas, corpus proceeding to obtain custody of the parties’ five children, relator appeals from an order of the Family Court, Richmond County, dated June 22, 1970, which, after a hearing, inter alia awarded custody of the children to respondent. Order reversed, on the law and the facts, without costs; writ sustained; and custody of the children awarded to relator. The writ herein for custody of five children of tender age should have been sustained and custody awarded to their mother, the relator, since there is no proof in the record that she is an unfit mother, the children were in her custody pursuant to a prior temporary separation agreement, and in the decision by the Family Court there are no findings that this mother is an unfit custodian of her children. Latham, Acting P. J., Shapiro, Gulotta, Brennan and Benjamin, JJ., concur.